Title: Thomas Jefferson to Jerman Baker, 23 December 1815
From: Jefferson, Thomas
To: Baker, Jerman


          
            Dear Sir
            Monticello Dec. 23 15
          
          My grandson Jefferson tells me he wrote to sollicit your patronage of the petition of Capt Joseph Miller now before the legislature praying the confirmation of the will of Thos Reed his half-brother, under which he claims his property. that letter, with the petition will have fully possessed you of the facts and principles on which his claim is founded, and I add my sollicitations that you will be so good as to support his claim. I am told that the commissioners of the literary fund habitually oppose these applications. no one wishes more than I do to see the literary fund increase: but not by the plunder of individuals. the testator in this case had a fair claim to the privilege of every citizen of disposing of the property which he had made by his own industry, to those dearest to him, and especially where the claimant donee wishes to become a citizen and to succeed to the duties & services as well as to the property of his brother. I believe I should be justified in saying that England is the only country in Europe which lays her hands on the property in such a case. I speak from a knolege of the fact as to several countries on the continent, because I have known many individuals there who held lands under different powers & allegiances. the Duke of Richmond is a remarkable instance. he is of French descent, and held, when I left that country in 1789. & has held from time immemorial, a great Ducal estate there, and was one of the hereditary dukes & peers of France. this you will see in the Almanac Royal of France of that year. if his estate has been since confiscated, of which I am not informed, it is not as a foreigner, but in the mass of the Seigneurial property con in that country confiscated during the revolution. we have copied this predatory proceeding from England in our general law; but the legislature justly and wisely retains the power & practice of dispensation with it in reasonable cases, as I hope & believe they will in this, when a property is to change hands from one citizen to another one as in ordinary cases, and not desired to be retained by the subject of a foreign allegiance. you will see moreover in the petition the it’s further grounds on the establishment of the parents here at the time of the revolution, & of the birth of the petitioner in the US. an acquaintance with Capt Miller from his arrival here, observation of the honest worth and sincere Americanism of his character, and proofs of his great skill in the art he means to follow, & which is so important to be encoraged in this state, has attached me to him and make me feel a lively interest in his success. he has been our guest now about 2. months & a welcome one to all. you will much oblige me therefore by espousing his claim in aid of the representatives of our county who have his petition particularly in hand. Accept the assurances of my great esteem and respect.
          Th: Jefferson
        